On writ of error to review judgment of conviction of the offense of larceny of a bull calf, plaintiff in error challenges the sufficiency of the evidence.
The record has been examined and no reversible error is found.
Judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 628